Case 1:20-mc-00131-VSB Document 4-17 Filed 03/04/20 Page 1 of 4




                         EXHIBIT 17
               Case 1:20-mc-00131-VSB Document 4-17 Filed 03/04/20 Page 2 of 4


                                                                                           FAB
                                                                                             t
                                                                                           FirstAbuDhabiBank


FGB.OLCS
       .ONLINE.STATEMENTFAB- LIVERl3       06 NOV19
Area HeadOffice No. 100                                                          Printed at 06 NOV2019 15:21:38
To   HeadOffice HeadOffice
 ARIONMETALS FZE
 TOWERl.OFFICE43,AMENITY,CENTRE                                                PAGE: 1
 RAKEZ ,RAK,P.O.BOX116171DUBAI
 AE                                                               Intellect Ace No:
 IBAN:                                                            Intellect IBAN:
 ACCOUNT NO:                                                      CURRENCY: UAEDIRHAM
                                                                  STATEMENT PERIOD:17 MAR
                                                                                        2019 TO 06 NOV2019

         VAL.DATE
 TRAN.DATE                  DESCRIPTION          CHQ.NO                DR.AMT              CR.AMT              BALANCE
            BALANCE
                 B/F                                                                                              0.00
 30 APR19 30 APR19      ~               Charge                      500.00-                                     500.00-
  21 MAY
       19 21 MAY
               19       Trans e                                                          10,000.00             9,500.00
                        Transfer
                            INTERNAL TRANSFER
                                            USOTOAED
  31 MAY
       19 01 JUN19      Debit Interest                                5.28-                                    9,494.72
                        Debit Interest
  31 MAY
       19 31 MAY
               19       -              Charge                       500.00-                                    8,994.72
  31 JUL19 31 JUL 19         mu         Charge                      500.00-                                    8,494.72
  31 AUG19 31 AUG19                                                  500.00-                                   7,994.72
  30 SEP19 30 SEP19                                                  500.00-                                   7,494.72
  31 OCT19 31 OCT19                     Charge                       500.00-                                   6,994.72

           BALANCE
                AT PERIOD
                        END                                                                                    6.994.72




   *This is a duplicate account statement generated as per customer request &doesn't require bank authorised signature*
   Printed By: FABS1438                              BRCODE: 100                                   15:21:38 06 NOV2019
              Case 1:20-mc-00131-VSB Document 4-17 Filed 03/04/20 Page 3 of 4


                                                                                           FAB
                                                                                             t
                                                                                           FirstAbuDhabiBank


FGB.OLCS
       .ONLINE.STATEMENT
                       FAB· LIVERl3       06 NOV19
Area HeadOffice No. 100                                                          Printed at 06 NOV2019 15:21:56
To Head Office HeadOffice
 ARION
     METALSFZE
 TOWERl,OFFICE
            43.AMENITY
                     .CENTRE                                                   PAGE
                                                                                  : 1
 RAKEZ
     .RAK.P.O.BOX116171DUBAI
 AE                                                               Intellect Ace No:
 IBAN:                                                            Intellect IBAN:
 ACCOUNT
      NO:                                                         CURRENCY: USDollar Dollar US
                                                                  STATEMENT PERIOD: 17 MAR2019 TO 06 NOV
                                                                                                       2019

 TRAN.DATE
        VAL. DATE           DESCRIPTION        CHO
                                                 . NO                  OR.AMT               CR.AMT             BALANCE
            BALANCE
                 B/F                                                                                               0.00
  14 MAY
       19 14 MAY
               19       InwardTelex Transfer                                            157.990. 00        157,990.00
                        Inward Telex Transfer
                            PARTIAL PAYMENT FORTHEINVOICENO
  21 t-lAY
         19 21 MAY
                 19     Transfer                                  2,737.48·                                155.252.52
                        AED
                            INTERNAL TRANSFER  USOTOAED
  23 MAY
       19 23 MAY
               19       Transfer                               140,000.00·                                     15,252.52
                        AMF
                            INTERNAL TRANSFER
  10 JUN19 10 JUN19     Inward Telex Transfer                                        1. 669,490.00       1,684,742.52
                        Inward Telex Transfer
                            FINALPAYMENT   FORINVOICE NOARION·
  12 JUN19 12 JUN19     Transfer                               527.310.00-                               1,157,432.52
                        usdtoeur
                            internal transfer usd to eur
  12 JUN19 12 JUN19     Transfer                            1,134,000.00·                                      23.432.52
                        euros
                            internal transfer usd to eur
  23 JUL19 23 JUL19     Inward Telex Transfer                                           680,237.90         703.670.42
                        Inward Telex Transfer
                            PAYMENT FORTHEINVOICE   NOARION-RT
  24 JUL19 24 JUL19     ~                   es                      51.46-                                 703,618.96
                        ~ INVOICE
                                NOAMFZE/1
  24 JUL19 24 JUL19     Telex transfer                           657,473.60·                                   46,145.36
                        ~            GAINST
                                          INVOICE
                                                NOAMFZE/1
            BALANCE
                 ATPERIOD
                        END                                                                                    46,145.36




   *This is a duplicate account statement generated as per customer request &doesn't require bank authorised signature*
   Printed By: FABS1438                              BRCODE : 100                                  15:21:56 06 NOV2019
             Case 1:20-mc-00131-VSB Document 4-17 Filed 03/04/20 Page 4 of 4


                                                                                         FAB
                                                                                           1
                                                                                         FirstAbuDhabiBank


FGB.OLCS
       .ONLINE.STATEMENT
                       FAB· LIVERl3     06 NOV19
Area HeadOffice No. 100                                                       Printed at 06 NOV2019 15:22:17
To HeadOffice Head Office
 ARIONMETALS FZE
 TOWERl.OFFICE43.AMENITY,CENTRE                                             PAGE: 1
 RAKEZ .RAK.P.O.BOX116171DUBAI
 AE                                                            Intellect Ace No:
 !BAN:                                                         Intellect IBAN:
 ACCOUNT NO:                                                   CURRENCY: Euro
                                                               STATEMENT PERIOD:17 MAR
                                                                                     2019 TO 06 NOV2019

    .DATEVAL
 TRAN      . DATE         DESCRIPTION        CHQ
                                               . NO                 OR.AMT               CR.AMT              BALANCE
           BALANCE
                B/F                                                                                              0.00
 23 MAY
      19 23 MAY
              19      Transfer                                                        124,810.56         124.810.56
                      Transfer
                          INTERNAL  TRANSFER
       19 27 MAY
  27 MAY       19     Telex transfer                          120.000.00·                                    4,810.56
                      SIRITL1125
                          INVOICE  NO:SIRITL1125
  12 JUN19 12 JUN19   Transfer                                                        465.000.00         469,810.56
                      Transfer
                          internal transfer usd to eur
  12 JUN19 12 JUN19   Transfer                                                    1,000,000.00         1,469,810.56
                      Transfer
                          internal transfer usd to eur
  18 JUN19 18 JUN19
                      liliillMI
                              S            INVOICE
                                                 NORI T SI
                                                                  45.79-                               1,469.764. 77

  18 JUN19 18 JUN19   Telex transfer                      1,000.000.00·                                  469,764.77
                      ~         AYMENT
                                    FORINVOICE
                                             NORI T SI
  18 JUN19 18 JUN19                                               45.81·                                 469.718.96

  18 JUN19 18 JUN19
                      111111
                      Telex transfer
                                            INVOICE
                                                  RITS 1131
                                                              463,160.00-                                    6,558.96
                      ~          AYMENT FORINVOICERITS 1131
  25 JUN19 25 JUN19   Inward Telex Transfer                                       1.135.000.00         1,141.558.96
                      Inward Telex Transfer
                         PARTIAL  PAYMENT FORTHEINVOICENO
  25 JUN19 25 JUN19   OutwardTelex Charges                        45.15·                               1,141,513.81
                          FULLPAYMENTFORINVNORITSil 316
  25 JUN19 25 JUN19   Telex transfer                    1. 130.157. 98·                                      11,355.83
